                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Victoria Lanthron,                                                Case No. 3:18-cv-689

                        Plaintiff

        v.                                                        MEMORANDUM OPINION
                                                                      AND ORDER

Commissioner of Social Security,

                        Defendant

        Before me is the Report and Recommendation (“R & R”) of Magistrate Judge William H.

Baughman, Jr. (Doc. No. 19). Judge Baughman recommends I affirm the final decision of

Defendant Commissioner of Social Security denying Plaintiff Victoria Lanthron’s application for

Supplemental Security Income. (Id.). Lanthron timely filed objections to the R & R, (Doc. No. 20),

and the Commissioner filed a response, (Doc. No. 21).

        A district court must conduct a de novo review of “any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject or modify the

recommended disposition, receive further evidence, or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3).

        When reviewing those non-general objections, the district judge “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has failed to apply the

correct legal standards or has made findings of fact unsupported by substantial evidence in the

record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997); see also 42 U.S.C. § 405(g).

“Substantial evidence is defined as ‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007) (quoting
Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir. 2001)). If the Commissioner’s findings of

fact are supported by substantial evidence, those findings are conclusive. McClanahan v. Comm’r of

Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006).

        Here, Lanthron does not contend substantial evidence exists to support the ALJ’s decision,

but instead objects simply to whether the ALJ considered all of the record evidence when deciding

whether Lanthron’s condition met or equaled Listing 1.04A before making his decision. (Doc. No.

20). In her specific objection to the R & R, she disputes Judge Baughman’s finding that “[t]he only

evidence Lanthron identifie[d] as being overlooked by the ALJ is the 2010 back surgery.” (Doc. No.

19 at 10). Instead, Lanthron states that she “put forth a great deal of evidence documenting the

existence of each element of Listing 1.04A” in her merits brief. (Doc. No. 20 at 2).

        I agree that, contrary to Judge Baughman’s statement, Lanthron’s merits brief alleges

numerous parts of the record were not considered by the ALJ. (Doc. No. 12 at 8-11, n. 3-6). Even

so, after independently comparing the additional evidence cited by Lanthron with the ALJ’s

decision, I find that the ALJ properly considered the cited evidence. (Compare Doc. No. 10 at 367-

68, 370, 372, 377, 387, 391-92, 396, 417-18, 464, 497, 539, 764, 1054-56, 1078-81, 1083-84, 1088-93,

1108-09, 1196-97, 1252-53, 1373-74, 1378-81, 1383-86, 1388-91, 1412-16, 1464-66, 1472-73, 1480,

1517-18, 1531-34, 1546, 1557-59, 1646-48 with id. at 717-20). After thoroughly describing

Lanthron’s medical history and briefly acknowledging Lanthron’s 2010 surgery, the ALJ explained:

        The claimant has a long history of back problems with her first surgery in the 1990s.
        She is also noted to be obese. She did well after her surgery, but with age her lumbar
        spine has degenerated until she needed an additional fusion in July 2015. Clinical
        examinations up until April 2015, however, did not show any motor weakness,
        atrophy, sensory changes, or reflex abnormalities despite her disc and joint disease as
        well as her obesity. Her gait was described as antalgic but stable. Therefore, prior to
        April 2015 the claimant's lumbar impairments did not meet or equal the severity of
        Listing 1.04. The clinical examination in April 2015 did reveal neurological deficits
        indicative of a herniated disc and thus her surgery. However, there is no indication
        of any complications from the surgery. She is still in the recovery phase of her
        surgery but without any unforeseen circumstances, her impairment will not last 12


                                                   2
        months, and she should be back to her pre-April 2015 condition or better than her
        condition prior to the recent surgery.

(Id. at 719-20).

        Therefore, even though I respectfully disagree with this finding by Judge Baughman’s, I

agree with his ultimate conclusion to affirm the Commissioner’s decision. Because the ALJ properly

considered the medical evidence before him and explained his conclusion that Lanthron’s condition

did not meet Listing 1.04A, the decision is supported by substantial evidence and is hereby affirmed.



        So Ordered.

                                                      s/ Jeffrey J. Helmick
                                                      United States District Judge




                                                  3
